        Case 9:21-cr-00028-DLC Document 23 Filed 09/01/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                     CR 21-28-M-DLC

              Plaintiff,                      STIPULATION ON ADDITIONAL
                                              CONDITIONS OF RELEASE AND
       vs.                                    ORDER

TAUREAN JEROME WEBER,

              Defendant.


      The parties’ hereby stipulate that, in additional to the Order Setting

Conditions of Release issued by the Magistrate Judge (Doc. 13), the defendant’s

release is subject to the following additional conditions:

             1.     Personal Device: You may possess only one personal device

      that has access to online services as approved by the pretrial services officer.

      If that device is not a phone, you may also possess one personal mobile

      phone that has no online capability or camera. You must obtain the approval

      of the pretrial services officer prior to using any device. You must not own,

      possess, or use any additional devices, excluding authorized work-provided

      devices referenced below, without the prior written approval of the pretrial

      services officer. Your approved devices must be capable of being monitored

      and compatible with monitoring hardware, software, or other technology

                                          1
  Case 9:21-cr-00028-DLC Document 23 Filed 09/01/21 Page 2 of 5



approved by the pretrial services officer. You must allow the pretrial

services officer to install software to restrict or monitor your computer

access on your personal devices. You must pay part or all of the costs of this

monitoring as directed by the pretrial services officer. Failure to submit to

search of your personal devices may be grounds for revocation of your

release. You must allow seizure of suspected contraband for further

examination.

      2.     Work-Provided Device: You may possess only one work-

provided device that has access to online services as approved by the pretrial

services officer. If that device is not a phone, you may also possess one

work-provided mobile phone that has no online capability or camera. You

must obtain the approval of the pretrial services officer prior to using any

device. You must not own, possess, or use any additional work-related

devices without the prior written approval of the pretrial services officer.

You must submit the work-provided device, and if applicable, the work-

provided mobile phone, to search at a reasonable time and in a reasonable

manner, with or without a warrant, by the pretrial services officer, or by any

law enforcement officer upon the express direction of the pretrial services

officer, with reasonable suspicion concerning your violation of a condition

of release or unlawful conduct. Failure to submit to search may be grounds

                                   2
  Case 9:21-cr-00028-DLC Document 23 Filed 09/01/21 Page 3 of 5



for revocation of your release. You must allow seizure of suspected

contraband for further examination.

      3.     You must not use any computer device to access sexually

explicit material as defined in these conditionals nor to contact minors or

gather information about any minor. You must not possess encryption or

steganography software. You must provide records of all passwords,

Internet service, and user identifications (both past and present) to the

pretrial services officer and immediately report changes. Immediately

means within 3 hours. You must sign releases to allow the pretrial services

officer to access phone, wireless, internet and utility records.

      4.     You must not knowingly acquire, possess, or view any

materials depicting sexually explicit conduct as defined in 18 U.S.C. §

2256(2)(A), if the materials, taken as a whole, are designed to arouse sexual

desire, unless otherwise approved by the pretrial services officer. This

condition applies to written stories, visual, auditory, telephonic, or electronic

media, computer programs or services, and any visual depiction as defined

in 18 U.S.C. § 2256(5). You must not knowingly patronize any place where

sexually explicit material or entertainment is the primary items of sale, such

as adult bookstores, clubs, or Internet sites, unless otherwise approved by the

pretrial services officer. You must not utilize 900 or adult telephone

                                    3
        Case 9:21-cr-00028-DLC Document 23 Filed 09/01/21 Page 4 of 5



      numbers or any other sex-related numbers, or on-line chat rooms that are

      devoted to the discussion or exchange of sexually explicit materials as

      defined above. You must not access www.Dropbox.com or

      www.Instagram.com.

                                      LEIF M. JOHNSON
                                      Acting United States Attorney


                                      /s/ Cyndee L. Peterson
                                      CYNDEE L. PETERSON
                                      Assistant U. S. Attorney
                                      Date: 9/1/2021

                                      /s/ Peter F. Lacny
                                      PETER F. LACNY
                                      Defense Counsel
                                      Date: 9/1/2021


       I acknowledge that I am the defendant in this case that I am aware of these
additional conditions of release. I promise to obey all conditions of release, to
appear as direct, and to surrender for service of any sentence imposed. I am aware
of the penalties and sanctions set forth above and in my original conditions of
release (dated August 23, 2021).

                                      ___________________________________
                                      TAUREAN JEROME WEBER
                                      Defendant
                                      Date: __________




                                        4
        Case 9:21-cr-00028-DLC Document 23 Filed 09/01/21 Page 5 of 5



                                      ORDER

      Upon the parties’ stipulation and the defendant’s acknowledgment, IT IS

HEREBY ORDERED THAT, in additional to the Order Setting Conditions of

Release issued by the Magistrate Judge (Doc. 13), the defendant’s release is

subject to the additional conditions set forth above.

             DATED this 1st day of September, 2021.



                                        __________________________________
                                        DANA L. CHRISTENSEN, District Judge
                                        United States District Court




                                          5
